Citation Nr: 1018990	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-12 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to nonservice-connected pension disability 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from January 4, 1965, to 
March 19, 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.


FINDING OF FACT

The Veteran did not serve 90 days or more during a period of 
war.


CONCLUSION OF LAW

The service requirements for eligibility for a VA nonservice-
connected disability pension are not met.  38 U.S.C.A §§ 101, 
1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.203, 3.314 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009), are not applicable to a veteran's claim of 
entitlement to nonservice-connected disability pension 
benefits currently on appeal because this claim turns on a 
matter of law and not on the underlying facts or development 
of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.  It is noted that the relevant facts in this 
case are not in dispute.  See Appellant's Brief dated April 
29, 2010.
Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) 
(2009).

A veteran meets the service requirements of that section if 
he served in active military, naval or air service under one 
of the following conditions: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from service for a service-connected disability; 
(3) for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2009).

The term "period of war" means the Spanish-American War, 
the Mexican border period, World War I, World War II, the 
Korean conflict, the Vietnam era, the Persian Gulf War, and 
the period beginning on the date of any future declaration of 
war by the Congress and ending on the date prescribed by 
Presidential proclamation or concurrent resolution of the 
Congress.  The Korean conflict is defined as the period of 
June 27, 1950, through January 31, 1955.  38 U.S.C.A. § 
101(9) (West 2002); 38 C.F.R. § 3.2(e) (2009).  Effective 
January 1, 1997, the term "Vietnam era" means the 
following: (1) the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period, and (2) the period 
beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases.  38 U.S.C.A. § 101(29) (West 2002); 38 
C.F.R. § 3.2 (2009).

The issue in the present case is whether the Veteran had 90 
days or more of service during a recognized period of war, 
thus qualifying him for nonservice-connected disability 
pension benefits.  The Veteran's DD Form 214 shows that he 
served from January 4, 1965, to March 19, 1965.  Thus, 
although the Veteran served during a period of war, 
particularly the Vietnam era, he did not serve for 90 days or 
more.  He served for 75 days.  The Board is bound by the 
service records, and thus concludes that the appellant does 
not have recognized service that renders him eligible for 
nonservice-connected disability pension benefits.  See 38 
C.F.R. § 3.203.  As the law pertaining to eligibility for the 
claimed benefits is dispositive of this issue, the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to nonservice-connected pension disability 
benefits is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


